Douglas, J.,
concurring. I concur with the analysis contained in today’s majority opinion. I am especially pleased by the overruling of Walborn v. General Fireproofing Co. (1947), 147 Ohio St. 507, 34 O.O. 413, 72 N.E. 2d 95.
In addressing the compensability of an on-the-premises injury caused by a fall on ice or snow, the Walbom court determined that such injuries were not *83compensable"* * * when the condition there is the same as prevails generally throughout the community and has been caused by a storm during the preceding day and night.” Id. at paragraph three of the syllabus. This rule has proven confusing and unworkable. Courts have been forced to struggle with such trivialities as whether the icy conditions were caused by a “storm,” Brennan v. Keller (1968), 15 Ohio App. 2d 79, 44 O.O. 2d 203, 239 N.E. 2d 97, and whether the conditions which caused the injury were generally prevailing in the area, Sloss v. Case Western Reserve Univ. (1985), 23 Ohio App. 3d 46, 23 OBR 90, 491 N.E. 2d 339. In light of this court’s own doubts concerning the wisdom of the Walbom decision, expressed in Marlow v. Goodyear Tire & Rubber Co. (1967), 10 Ohio St. 2d 18, 24, 39 O.O. 2d 11, 15, 225 N.E. 2d 241, 246, courts have recognized that Walborn is no longer persuasive or controlling. See Johnman v. Packard Electric Division (1986), 33 Ohio App. 3d 250, 515 N.E. 2d 649. It is time that the ghostly remains of the Walbom decision be put to rest.
In addition, I would emphasize that the determination in this case that appellee is entitled to benefits has been ■unanimous at all stages, starting with the district hearing officer and continuing through the regional board of review, the Industrial Commission (which declined further review), the court of common pleas (which granted appellee’s motion for summary judgment), and the court of appeals (which affirmed that judgment). Except for the members of the minority dissenting today, there seems to be very little disagreement that appellee is fully entitled to compensation for the injuries resulting from her fall. .